PER CURIAM.
We have jurisdiction under article V, section 3(b)(4), Florida Constitution, to answer a certified question of great public importance:
Whether Fla.R.Crim.P. 3.191(i)(4) is applicable to a criminal case wherein the defendant is taken into custody prior to January 1,1985, 12:01 A.M., the effective date of the above-stated rule.
State v. Hezekiah, 503 So.2d 907 (Fla. 3d DCA 1986). We answered the question posed here affirmatively in Bloom v. McKnight, 502 So.2d 422 (Fla.1987). We approve the decision below.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.